Title: Edmund Pendleton to Thomas Jefferson, 15 May 1809
From: Pendleton, Edmund
To: Jefferson, Thomas


          Sir,  Caroline May 15. 1809
          The money due from the late William Tompkins for a tract of Land purchased by him of the Trustees of Colo Bernard Moore deceased has all been paid to me as Agent for the Administrators of the Estate of John Robinson Esqr deceased; the particular quantity of Land will be ascertained and described in a Deed to be prepared by Genl Jno Minor for your signature as surviving Trustee.
          I am, with great respect, Sir Your most ObedtEdm: Pendleton
        